Citation Nr: 0824319	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-35 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lincoln, 
Nebraska


THE ISSUES

1.	Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred in July 2005 at St. Francis Medical 
Center.  

2.	Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred in July, August and September 2005 
from Central Nebraska Rehab Services.  


REPRESENTATION

Appellant represented by:  To be determined


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to November 
1969 according to the statement of the case.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Department of Veterans 
Affairs Medical Center (VA) in Lincoln, Nebraska (VAMC).


REMAND

The veteran is claiming payment or reimbursement for 
unauthorized medical expenses that he incurred during several 
months in 2005.  Review of the records shows that the VAMC 
folder that has been provided does not contain actual records 
of the treatment that he received.  All the current record 
contains are bills.  An attorney who is purportedly 
representing the veteran argues that the treatment was for 
emergent pathology.  The statement of the case essentially 
holds that it was not.  There is no way for the Board to 
resolve that matter with the information provided. For proper 
appellate review, these records must be obtained.  In 
addition, it would be helpful if the veteran's claims folder 
could be associated with the VAMC folder to ascertain the 
veteran's involvement with the VA medical system.  

On another matter, an attorney of a veterans' advocacy group 
has signed several documents during the appeal.  The record 
before the Board does not contain any document which shows 
this individual to be representing the veteran.  It that is 
in another folder, it should be forwarded to the Board.  If 
not, contact with the appellant should be undertaken to 
obtain documentation of any desired representation.

Accordingly, the case is REMANDED for the following action:

1.  The VAMC should search any original 
records available for a document naming 
the lawyer or veterans' advocacy group 
as his representative.  If such 
document is not found, contact with the 
veteran should be made informing him of 
the need to provide appropriate forms 
for selecting his representative.

2.  The VAMC should request copies of the 
records of the veteran's treatment at St. 
Francis Medical Center and from Central 
Nebraska Rehab Services from July through 
September 2005.  If those records are 
already at the VAMC, they should be added 
to the instant folder and otherwise be 
provided to the Board.

3.  The VAMC should contact the VA 
Regional Office in Lincoln, Nebraska (RO) 
and obtain, for association with the VAMC 
folder, the veteran's claims folder.  

4.  Thereafter, the VAMC should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran (and his representative if one is 
confirmed) should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




